      Case: 1:19-cv-01533-JRA Doc #: 16 Filed: 04/27/20 1 of 1. PageID #: 227




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


Cortez Tyree,                                )     CASE NO. 1:19CV1533
                                             )
                Plaintiff,                   )     JUDGE JOHN R. ADAMS
                                             )
       vs.                                   )
                                             )     ORDER
Cuyahoga County, et al.,                     )
                                             )
                Defendants.                  )
                                             )
                                             )

       Based upon the Court’s COVID-19 order, deadlines in this matter were all extended by

60 days. Doc. 14. Accordingly, the Court will similarly reschedule the status conference

currently scheduled for May 11, 2020. The status conference is hereby rescheduled for July 1,

2020 at 10 a.m. At this time, the hearing will be scheduled to be in-person with all parties and

lead counsel to attend.

       IT IS SO ORDERED.



DATED: April 27, 2020                            /s/ John R. Adams_________________
                                                 Judge John R. Adams
                                                 UNITED STATES DISTRICT COURT
